COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Humphreys and Senior Judge Duff *


GRACE C. RUTLEDGE
                                            MEMORANDUM OPINION **
v.   Record No. 0488-01-4                        PER CURIAM
                                               JULY 31, 2001
E. PRESTON RUTLEDGE


             FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                       Paul F. Sheridan, Judge

           (Grace C. Rutledge, pro se, on briefs).

           (James Ray Cottrell; Christopher W.
           Schinstock; Gannon & Cottrell, P.C., on
           brief), for appellee.


     Grace C. Rutledge appeals the decision of the circuit court

holding her in contempt for failing to pay $65,000 for attorneys'

fees and costs to E. Preston Rutledge, her husband.    She contends

that the trial judge erred in finding her in contempt (1) for

failure to pay an award that was not based on child support, and

(2) without having first determined whether she had the ability to

make the payment.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit as to the

first issue and that a transcript or written statement of facts is

     *
       Retired Judge Charles H. Duff took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400(D).
     **
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
necessary for a determination of the second issue.    Accordingly,

we summarily affirm the judgment of the trial court in part and

dismiss in part.    See Rule 5A:27.

                        Procedural Background

     In a May 10, 2000 order, the trial judge ordered wife to

pay husband $65,000 for attorneys' fees and costs incurred in a

protracted dispute over the custody of their minor children.       On

January 26, 2001, the trial judge found wife in contempt of

court for failing to obey the order to pay.     He ordered her to

appear in court in ninety days to either demonstrate she had

purged herself of contempt or provide evidence why she should

not be sentenced.

                               Analysis

                                  I.

     "Willful disobedience to any lawful . . . order of court is

contempt and . . . punishable as such."    Board of Supervisors v.

Bazile, 195 Va. 739, 745, 80 S.E.2d 566, 571 (1954).      "A trial

court 'has the authority to hold [an] offending party in

contempt for acting in bad faith or for willful disobedience of

its order.'"   Alexander v. Alexander, 12 Va. App. 691, 696, 406
S.E.2d 666, 669 (1991) (citation omitted).      The May 10, 2000

order contains the following specific direction to the wife:

"[T]he Court orders that . . . [the wife] pay $65,000 to [the

husband] in fees and costs."    This order "contain[s] a command

or direction," as required by French v. Pobst, 203 Va. 704, 710,

                                - 2 -
127 S.E.2d 137, 141 (1962), and does not "merely [declare] the

rights of the parties."     Id.   Thus, the trial judge had the

discretionary power to hold the wife in contempt and did not

abuse his discretion.     See Wells v. Wells, 12 Va. App. 31, 36,

401 S.E.2d 891, 894 (1991).

                                   II.

     The wife also asserts that the trial judge erred by not

determining whether she had the ability to pay the judgment

before holding her in contempt.     A transcript or statement of

facts is indispensable to a determination of this issue.

Because neither was filed, we must dismiss the appeal as it

pertains to this issue.     See Anderson v. Commonwealth, 13 Va.

App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner v.

Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986).

     Accordingly, we summarily affirm the judgment of the trial

court in part and dismiss in part.        See Rule 5A:27.

                                              Affirmed, in part
                                              and dismissed in part.




                                  - 3 -